Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 1 of 33 PageID #: 1012




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

  LISA MARIE MONTGOMERY,                      )
                                              )
                        Petitioner,           )
                                              )
                 v.                           )       Case No. 2:21-cv-00020-JPH-DLP
                                              )
  WARDEN OF USP TERRE HAUTE,                  )
  IN, et al.                                  )
                                              )
                        Respondents.          )
                                              )

                          RESPONSE IN OPPOSITION TO
               PETITION FOR HABEAS CORPUS AND MOTION FOR STAY

         Four days before her scheduled execution, Petitioner Lisa Montgomery filed a 90-page

  petition for habeas corpus in this Court challenging for the first time her competency to be

  executed. Montgomery unreasonably delayed in filing her petition and cannot make a substantial

  threshold showing of incompetency. This Court should deny her petition and motion for stay.

                                        INTRODUCTION

         In 2008, the United States District Court for the Western District of Missouri sentenced

  Lisa Montgomery to death for the crime of kidnapping resulting in death. Montgomery strangled

  Bobbie Jo Stinnett, cut Stinnett’s eight-month-old baby out of her womb with a kitchen knife, and

  attempted to claim the baby as her own. Montgomery exhausted her appellate and post-conviction

  rights last May.

         On October 16, 2020, the Director of the Federal Bureau of Prisons scheduled

  Montgomery’s execution for December 8. Montgomery, aided by well over a dozen lawyers,

  commenced a flurry of litigation beginning in late October. She experienced some initial success.

  On November 19, the District of Columbia enjoined the government from executing Montgomery
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 2 of 33 PageID #: 1013




  before December 31. When the Director of the BOP designated January 12 as her new execution

  date, Montgomery sued over that date and succeeded in persuading the same district court to vacate

  it.

         But on January 1, the D.C. Circuit summarily reversed that vacatur of the new execution

  date, and the en banc court subsequently denied rehearing. On January 8, the district court denied

  Montgomery’s claim that her new execution date violates the Federal Death Penalty Act. While

  Montgomery continues to pursue appeals and stays of execution in the D.C. Circuit and the

  Supreme Court, her prospects of avoiding execution through those avenues have dimmed.

         From the outset of her execution-related litigation, Montgomery forecasted her intent to

  assert a claim under Ford v. Wainwright, 477 U.S. 399 (1986), that she is presently incompetent

  to be executed. She stated in a filing on October 28 that “[w]hether Mrs. Montgomery is

  psychiatrically competent to be executed is not at issue in this suit, but will be addressed in an

  appropriate forum.” But despite knowing since October 16 that her execution was imminent,

  Montgomery refrained for months from filing a Ford claim.

         Until now. Around 7:00 pm on Friday, 84 days after receiving notice of her initial execution

  date and four days before her scheduled execution, Montgomery filed her 90-page petition

  asserting that she is incompetent to be executed. On Saturday afternoon, she filed a “corrected”

  version of the petition, including several appendices which had been omitted from the initial

  petition, and a motion to stay her execution.

         Montgomery’s petition and motion to stay should be denied on either or both of two

  independent grounds.

         First, Montgomery unreasonably delayed her request for relief. Montgomery’s Ford claim

  has been ripe at least since the date of her execution was set in October, nearly three months ago.




                                                  2
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 3 of 33 PageID #: 1014




  She suggests no legitimate reason to excuse her delay in asserting it. Her petition relies almost

  entirely on evidence offered during her trial and post-conviction litigation, which has been

  available for years. She stated on October 28 her intent to claim incompetency to be executed.

         The only plausible explanation for the timing of Montgomery’s petition is that she is trying

  to obtain the relief she seeks, delay of her January 12 execution, by denying this Court adequate

  time to evaluate the merits of her claims. In other words, she seeks to impose upon this Court, and

  all superior courts, “‘hydraulic pressure’” to grant a stay until the merits of her claim can be fully

  evaluated. See Evans v. Bennett, 440 U.S. 1305, 1307 (1979) (Rehnquist, J., in chambers) (“To use

  the technique of a last-minute filing as a sort of insurance to get at least a temporary stay when an

  adequate application might have been presented earlier is, in my opinion, a tactic unworthy of our

  profession.”). Montgomery’s unreasonable delay is, by itself, a sufficient and necessary reason to

  deny relief. See Bedford v. Bobby, 645 F.3d 372, 377 (6th Cir. 2011) (vacating the district court’s

  stay when the inmate first raised his Ford claim eight days before his execution); see generally

  Bucklew v. Precythe, 139 S. Ct. 1112, 1134 & n.5 (2019).

         Second, Montgomery has failed to make the constitutionally required substantial threshold

  showing of incompetency. A prisoner competent to be tried is presumed competent to be executed

  and must make a substantial threshold showing to the contrary to be entitled to a hearing.

  Montgomery’s proffered evidence falls far short. Montgomery points to prior diagnoses of mental

  illness. But those past diagnoses have little bearing on Montgomery’s current mental state, and in

  any event the question is not whether she is mentally ill but rather whether, as a result of mental

  illness, she is incapable of rationally understanding the reason for execution. In addition,

  Montgomery relies upon the opinions of two purported experts, both of whom opine in conclusory

  fashion that she is incompetent. Neither of these “experts” have communicated or interacted with




                                                    3
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 4 of 33 PageID #: 1015




  Montgomery since 2016. Their opinions of Montgomery’s current mental state derive primarily

  from things Montgomery’s lawyers claim Montgomery has said to them. This Court should reject

  opinions predicated on such a basis, particularly because Montgomery has a history of deception,

  and her lawyers have been admonished by another federal judge for unprofessional conduct while

  representing Montgomery in post-conviction proceedings. Montgomery’s proffered opinions are

  also unpersuasive because they do not address the relevant question—whether mental health

  problems prevent Montgomery from having a rational understanding of the government’s reasons

  for resorting to capital punishment—and they are directly contradicted by evidence of

  Montgomery’s current mental state as reflected in transcripts of her recent phone calls and current

  mental health records.

         Montgomery’s due process claim is equally meritless. A prisoner is not entitled to a hearing

  of any kind on whether she is competent to be executed unless she makes “a substantial threshold

  showing” of incompetency. Panetti, v. Quarterman, 551 U.S. 930, 949 (2007) (“Once a prisoner

  seeking a stay of execution has made a substantial threshold showing of insanity, the protection

  afforded by procedural due process includes a fair hearing in accord with fundamental fairness.”)

  (internal quotation marks omitted). Montgomery has made no such showing here. And the

  government has not prevented Montgomery from seeking to acquire evidence about her mental

  health. BOP has been at all times willing to afford Montgomery’s experts access to her, either in-

  person or through videoconferencing. Montgomery’s attorneys have simply never asked for such

  access. The fact that two particular individuals have been unwilling to travel to meet with

  Montgomery due to COVID does not preclude another competent expert from doing so. Any

  suggestion that Montgomery believes an in-person evaluation is necessary to evaluate competency




                                                  4
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 5 of 33 PageID #: 1016




  is belied by her own “experts,” who purport to be able to opine on her competency based on

  hearsay from her attorneys.

         At bottom, if there were in fact any legitimate reason to believe Montgomery is

  incompetent, she would have asserted her claims expeditiously and with sufficient time to prove

  their merit. She did not, and her delay serves both as a reason to deny relief and proof that her

  claims lack merit.

         This Court should deny Montgomery’s petition and motion to stay.

                                         BACKGROUND

         A few days before Christmas in 2004, Montgomery attacked Bobbie Jo Stinnett, cut her

  premature baby from her womb with a kitchen knife, and strangled her to death. United States v.

  Montgomery, 635 F.3d 1074, 1079-80 (8th Cir. 2011). Montgomery then placed the baby in a car

  seat she had hidden in her trunk, lied to her husband that she had given birth while shopping, and

  pretended the baby was her own. Id. at 1080.

         Montgomery admitted her crime, was convicted of kidnapping resulting in death, and was

  sentenced to death in the Western District of Missouri. Id. at 1080, 1085. She exhausted her

  appellate and post-conviction rights on May 26, 2020. See Montgomery v. United States, 565 U.S.

  1263 (2012); Montgomery v. United States, 140 S. Ct. 2820 (2020).

         On October 16, 2020, the Attorney General announced that BOP had scheduled

  Montgomery’s execution to take place on December 8, 2020. Execution Notice, United States v.

  Montgomery, 05-cr-6002 (W.D. Mo. Oct. 16, 2020), Dkt. 444. At the time of her designation and

  through the time that she filed her petition, Montgomery was confined at FMC Carswell, in Fort

  Worth, Texas. Montgomery v. Barr, No. 4:20-CV-01281-P, 2020 WL 7353711, at *1 (N.D. Tex.




                                                  5
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 6 of 33 PageID #: 1017




  Dec. 15, 2020). BOP has elsewhere disclosed that Montgomery would be transferred to Terre

  Haute, Indiana, one or two days before her execution (i.e., on January 10 or 11). Id. at *5. 1

         On October 28, 2020, Montgomery suggested to another court that she intended to

  challenge her competency to be executed.

         Whether Mrs. Montgomery is psychiatrically competent to be executed is not at
         issue in this suit, but will be addressed in an appropriate forum pursuant to Madison
         v. Alabama, 139 S.Ct. 718 (2019).

  Complaint, In re Fed. Bureau of Prisons Execution Protocol Litig. (“Protocol Cases”), 1:19-mc-

  145 (D.D.C. Oct. 28, 2020), Dkt. 303-1.

         On November 13, 2020, the United States Attorney for the Western District of Missouri,

  wrote Montgomery’s current counsel:

         I write regarding your client, Lisa Montgomery, whose execution is scheduled for
         December 8, 2020. On October 28, 2020, you filed a proposed complaint in the
         United States District Court for District of Columbia stating that, “Whether Mrs.
         Montgomery is psychiatrically competent to be executed is not at issue in this suit,
         but will be addressed in an appropriate forum pursuant to Madison v. Alabama, 139
         S.Ct. 718 (2019).” As we are currently fewer than four weeks from her execution
         date, could you please advise whether a suit raising such a claim will be filed, and
         if so, in which judicial district the suit will be filed? My office will assist with the
         Government’s [response] to such a claim, and this information will greatly aid with
         ensuring a prompt and orderly adjudication.

  [Dkt. 13-7 at 2.] Montgomery’s counsel did not respond.

         Montgomery subsequently filed two different lawsuits in the District of Columbia. One

  argued for a preliminary injunction so that her counsel, who were suffering from COVID, could

  have additional time to prepare a clemency petition. The district court granted her request,

  enjoining her execution until December 31, 2020. Montgomery v. Barr, 20-CV-3261, 2020 WL

  6799140, at *11 (D.D.C. Nov. 19, 2020). On November 23, the Director designated January 12,


         1
            For security reasons, BOP has not publicly given a more specific description of the time
  of the planned transfer.


                                                    6
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 7 of 33 PageID #: 1018




  2021, as Montgomery’s new execution date. Execution Notice, Montgomery, 5:05-cr-6002 (W.D.

  Mo. Nov. 23, 2020), Dkt. 445.

         Montgomery has used the time since the scheduling of her execution to raise various

  regulatory and constitutional claims about the scheduling of her execution and her planned transfer

  from FMC Carswell, in Texas, to FCC Terre Haute, in the Southern District of Indiana. See

  Montgomery v. Barr, No. 4:20-cv-1281, 2020 WL 7353711 (N.D. Tex. Dec. 15, 2020) (dismissing

  under 28 U.S.C. § 1915A Montgomery’s claim seeking to bar her transfer from FMC Carswell to

  FCC Terre Haute); Montgomery v. Rosen, 20-cv-3261, 2020 WL 7695994 (D.D.C. Dec. 24, 2020)

  (granting Montgomery motion for partial summary judgment on APA regulatory claim),

  summarily reversed, 2021 WL 22316 (D.C. Cir. Jan 1, 2021), reh’g & reh’g en banc denied, 20-

  5379 (D.C. Cir. Jan. 5, 2020); Montgomery v. Rosen, 20-cv-3261 (D.D.C. Jan. 8, 2021), Dkt. 61.

         On January 7, 2021, Montgomery’s counsel wrote government officials to request a delay

  of Montgomery’s execution because they “have a legal and ethical obligation to evaluate Mrs.

  Montgomery’s current mental state to determine the existence of any potential Eighth Amendment

  claims,” that they claim they cannot discharge during the pandemic. [Dkt. 13-10 at 2.] The officials

  responded:

         Thank you for your letter. Ms. Montgomery’s execution date remains as scheduled.
         We informed you almost two months ago when you first requested a delay of Ms.
         Montgomery’s execution date that the Bureau of Prisons would facilitate remote
         communication to assist counsel and others (such as medical experts) with whatever
         access you desire. However, you have not made any requests for such access during
         this time. We will continue to accommodate requests moving forward.

  [Dkt. 13-11 at 2.]

         On January 8, 2021, at some time around 7:00 pm, Montgomery filed the present petition

  for writ of habeas corpus pursuant to 28 U.S.C. § 2241.




                                                   7
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 8 of 33 PageID #: 1019




                                           ARGUMENT

         This Court should deny Montgomery’s motion to stay and her petition. It should deny her

  motion to stay because she has unreasonably delayed in bringing a claim that could have been filed

  earlier and because the equities otherwise favor executing her lawful sentence. She has also failed

  to show a substantial likelihood of success on the claim that she has made a substantial threshold

  showing of incompetency, and the Court should deny her motion to stay and deny her petition on

  that ground. Because the stay inquiry subsumes an inquiry into the merits, Respondents organize

  their response around those factors.

         “[A] stay of execution is an equitable remedy. It is not available as a matter of right, and

  equity must be sensitive to the State’s strong interest in enforcing its criminal judgments without

  undue influence from the federal courts. Hill v. McDonough, 547 U.S. 573, 584 (2006). In

  considering a request for stay of execution, the Seventh Circuit has instructed courts to consider

  “two critical factors”: “(1) whether the inmate has delayed unnecessarily in bringing the claim;

  and (2) whether the inmate shows a significant probability of success on the merits.” Lambert v.

  Bass, 498 F.3d 446, 451 (7th Cir. 2007) (per curiam).

  I.     Montgomery Unreasonably Delayed in Filing Her Petition

         This Court should deny Montgomery’s motion to stay her execution because she

  unreasonably delayed her request for relief. Petitioner’s criminal judgment has been final since

  2012. United States v. Montgomery, 635 F.3d 1074 (8th Cir. 2011), cert. denied, 565 U.S. 1263

  (2012). She was first notified that she had an impending execution date nearly three months ago,

  on October 16, 2020 (giving execution date of December 8, 2020). Execution Notice, United States

  v. Montgomery, 5:05-cr-6002 (W.D. Mo. Oct. 16, 2020), Dkt. 444. And the current execution date

  of January 12, 2021, was established on November 23, 2020, after the first date was delayed to

  permit Montgomery’s counsel additional time to file a clemency application on her behalf.


                                                  8
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 9 of 33 PageID #: 1020




  Execution Notice, Montgomery, 5:05-cr-6002 (W.D. Mo. Nov. 23, 2020), Dkt. 445. Yet

  Montgomery waited until after 7:00 p.m. on the Friday night before her Tuesday execution to file

  her ninety-page habeas petition and until 3:40 p.m. on Saturday to move for a stay. By refusing to

  bring her claim earlier, Montgomery forces this Court to decide her petition based on her unverified

  assertions and without the benefit of time for factual development. This is a dilatory action

  designed solely to delay a lawful execution, see Hill, 547 U.S. at 584-85; Bucklew, 139 S. Ct. at

  1134, that this Court should reject.

         A court must apply “a strong equitable presumption against the grant of a stay where a

  claim could have been brought at such a time as to allow consideration of the merits without

  requiring entry of a stay.” Hill, 547 U.S. at 584 (quoting Nelson v. Campbell, 541 U.S. 637, 650

  (2004). The public has a “powerful and legitimate interest in punishing the guilty,” Calderon v.

  Thompson, 523 U.S. 538, 556 (1998) (citation omitted), and “[b]oth the [government] and the

  victims of crime have an important interest in the timely enforcement of a [death] sentence,”

  Bucklew, 139 S. Ct. at 1133 (quotation marks omitted). “Only with an assurance of real finality

  can the [government] execute its moral judgment in a case,” and “[o]nly with real finality can the

  victims of crime move forward knowing the moral judgment will be carried out.” Calderon, 523

  U.S. at 556. Federal courts thus “can and should” reject “dilatory or speculative suits,” see Hill,

  547 U.S. at 585, and should ensure that “[l]ast-minute stays should be the extreme exception, not

  the norm,” Bucklew v, 139 S. Ct. at 1134. “[T]he last-minute nature of an application that could

  have been brought earlier, or an applicant’s attempt at manipulation, may be grounds for denial of

  a stay.” Id. at 1134 (quotation omitted).

         The court’s obligation to reject dilatory claims applies with equal force to those raising

  questions of competency: “[L]ast-minute filings that are frivolous and designed to delay




                                                   9
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 10 of 33 PageID #: 1021




  executions can be dismissed in the regular course.” Panetti, 551 U.S. at 946. Thus, in Dunn v. Ray,

  139 S. Ct. 661 (2019), the Supreme Court vacated a stay entered by the Eleventh Circuit because

  the death-row inmate waited until ten days before his execution date to challenge a restriction on

  having a spiritual advisor in the execution chamber itself, even though the date of the execution

  had been set nearly three months earlier. See Bucklew, 139 S. Ct. at 1134 n.5 (explaining that Dunn

  “implicated the strong equitable presumption that no stay should be granted where a claim could

  have been brought as such a time as to allow consideration of the merits without requiring entry

  of a stay” (citation and quotation marks omitted)). And specifically with respect to Ford claims, a

  court of appeals vacated a district court’s stay when the inmate first raised his Ford claim eight

  days in advance of his execution—twice as much notice as Montgomery has given this Court. See

  Bedford v. Bobby, 645 F.3d 372, 376-77 (6th Cir. 2011). The case of Wesley Purkey is instructive:

  Purkey first filed his Ford claim in the District of Columbia, where the court granted his motion

  for a preliminary injunction on the day scheduled for execution date only to have that injunction

  vacated early the next morning by the Supreme Court. Purkey v. Barr, 19-cv-3570 (D.D.C. July

  15, 2020), vacating injunction, 20A9, 140 S. Ct. 2594 (July 16, 2020). When Purkey refiled his

  claim in this Court, this Court correctly rejected it as untimely: “It is lamentable that counsel’s

  procedural gamesmanship may have prevented a substantive review of Mr. Purkey’s Ford claim

  as it should have been presented. But a stay of execution is an extraordinary remedy, and the Court

  must consider the equities before granting relief. Despite the risk of irreparable harm to Mr.

  Purkey, the balance of equities do not weigh in his favor.” Purkey v. Warden, 2:20-cv-365 (S.D.

  Ind. July 16, 2020), Dkt. 14. 2



         2
              Montgomery cites Purkey v. United States, 964 F.3d 603, 618 (7th Cir. 2020), for the
  proposition that “[i]n death penalty cases, staying an execution date to ‘permit the orderly
  ( . . . continued)

                                                  10
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 11 of 33 PageID #: 1022




         Neither Montgomery’s 90-page habeas petition nor her cursory 4-page stay motion

  provides any plausible, legitimate explanation for her unjustifiable delay, and none exists. Indeed,

  the record makes clear that Montgomery has long planned to bring a Ford claim. As far back as

  October 28, 2020, Montgomery informed another court that “[w]hether Mrs. Montgomery is

  psychiatrically competent to be executed . . . will be addressed in an appropriate forum pursuant

  to Madison v. Alabama, 139 S. Ct. 718 (2019).” Complaint (Dkt. 303-1), Protocol Cases, 1:19-

  mc-145 (D.D.C. Oct. 28, 2020). Given these assertions, on November 13 government officials

  asked Montgomery’s counsel when she would file a Ford claim to “aid with ensuring a prompt

  and orderly adjudication” [Dkt. 13-7 at 2]. Rather than agree to an orderly resolution (or respond

  at all), however, Montgomery’s delayed her filing for nearly two more months.

         In her corrected Petition, Montgomery argues that a Ford claim ripens when “an execution

  date is imminent.” [Dkt. 11 at 5.] And to be sure, the Supreme Court has recognized that “claims

  of incompetency to be executed remain unripe at early stages of the proceedings.” Panetti, 551

  U.S. at 947. But this case is well beyond the early stages. And the Supreme Court has never

  suggested that inmates must wait until just days before their executions to bring a Ford claim. See,

  e.g., id. at 938 (noting that Panetti’s Ford claim was filed two months prior to original date of

  execution); Madison v. Alabama, 139 S. Ct. 718, 723 (2019) (recounting that Madison’s first Ford

  claim was filed before an execution date had been set).




  conclusion of [court] proceedings’ and allow the Court ‘the same time for consideration and
  deliberation that [it] would give any case’ has been found to be in the public interest with no
  substantial injury to the government.” [Dkt. 12 at 2-3.] That case provides less support than it
  appears. On July 2, 2020, the Seventh Circuit ruled for the government on the merits but stayed
  Purkey’s execution pending potential rehearing en banc. 964 F.3d at 618. On July 15, 2020, the
  Supreme Court vacated that stay at the application of the United States, 141 S. Ct. 195 (July 15,
  2020), and Purkey was executed the next day.


                                                  11
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 12 of 33 PageID #: 1023




          Even if, as Montgomery’s first petition argued, she could not have reasonably asserted her

  Ford claim until after “a date of execution ha[d] been set,” [Dkt. 1 at 5,]; see, e.g., Bowles v. Fl.

  Dep’t of Corr., 935 F.3d 1176, 1181 (11th Cir. 2019); In re Campbell, 874 F.3d 454, 466 (6th Cir.

  2017), that event occurred more than 12 weeks ago. Since that time, instead of seeking relief under

  Ford, Montgomery has spent the last three months pursuing other claims in other jurisdictions and

  has only come to this Court as claims elsewhere have stalled. See Montgomery v. Barr, No. 4:20-

  cv-1281, 2020 WL 7353711 (N.D. Tex. Dec. 15, 2020); Montgomery v. Rosen, 20-cv-3261, 2020

  WL 7695994 (D.D.C. Dec. 24, 2020), summarily reversed, 2021 WL 22316 (D.C. Cir. Jan 1,

  2021), reh’g & reh’g en banc denied, 20-5379 (D.C. Cir. Jan. 5, 2020); Memorandum Opinion,

  Montgomery v. Rosen, 20-cv-3261 (D.D.C. Jan. 8, 2021), Dkt. 61. This Court should not permit

  Montgomery to litigate sequentially claims that ripened months ago.

          Montgomery also asserts that individuals “can be at risk of deteriorations in their mental

  states” as an execution nears. [Dkt. 11 at 85.] But Montgomery’s petition relies almost entirely on

  evidence offered during her trial and litigation of her motion under 28 U.S.C. § 2255, all of which

  has been available for years. See, e.g., [Dkt. 11 at 15] (“Dr. McCandles testified [at trial] . . . .”)

  (brackets in original); id. at 21 (“Dr. Camille Kempke testified during 2255 proceedings.”); id. at

  24 (“Dr. Porterfield testified in 2255 proceedings . . . .”); id. at 43 (“Dr. Nadkarni . . . testified in

  the 2255 proceedings . . . .) (emphasis omitted); id. at 51 (“Dr. George Woods . . . testified during

  2255 proceedings.”) (emphasis omitted); id. at 63 (“Dr. Ruben Gur . . . testified at the 2255

  hearing”) (emphasis omitted). Her experts have made no attempt to conduct any meaningful

  evaluations of Montgomery since it became clear in October that the execution was approaching.

  And even the recent declarations she provides in support fail to find that she has undergone a

  sudden change that prevented her from bringing this claim weeks or months ago. See, e.g., [Dkt.




                                                     12
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 13 of 33 PageID #: 1024




  11-12 at 3-4] (describing attorneys’ reports without giving dates, other than to note that attorneys

  have not visited Montgomery since November 2, 2020); [Dkt. 11-12 at 40-41] (“It is my

  understanding that Mrs. Montgomery’s context changed dramatically on October 16,

  2020 . . . . Since that time, it appears that Mrs. Montgomery psychotic symptomology has begun

  to break through.”); see also Bedford, 645 F.3d at 376-77 (rejecting a stay request based on a last-

  minute Ford claim where no “recent medical incident that exacerbated his condition” nor any

  “recent examination showing that what had once been a modest mental infirmity had suddenly

  become a more serious one.”).

         Montgomery’s stay motion attempts to blame the government for “scheduling her

  execution during a world-wide pandemic.” [Dkt. 12 at 3.] But the pandemic does nothing to excuse

  her strategic decision to delay the filing of her Ford claim and stay motion. And, in fact, “courts

  across the country have declined to delay executions for pandemic-related reasons.” Hall v. Barr,

  No. 20-cv-3184-TSC, 2020 WL 6743080, at *5 (D.D.C. Nov. 16, 2020) (citing examples), aff’d,

  830 Fed. Appx. 8 (D.C. Cir. Nov. 19, 2020), stay and petition for certiorari denied, Nos. 20-688

  and 20A100, 2020 WL 6798776 (U.S. Nov. 19, 2020).

         Montgomery’s delay thus forces this Court into the procedural difficulty that the Supreme

  Court and Bedford have decried. Most obviously, had Montgomery filed when her claim ripened,

  the parties could have developed the facts and presented this Court (or, rather, a court in the

  Northern District of Texas, where Montgomery has been confined, see Rumsfeld v. Padilla, 542

  U.S. 426, 447 (2004)) with an opportunity to determine Montgomery’s competency on the merits

  with a full, adversarial record and without litigating a stay. By her delay, Montgomery forces this

  Court (and to the extent of any appeals, all superior courts) either to determine whether to deny a

  stay (and effectively the petition) without the benefit of even the possibility of any meaningful




                                                  13
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 14 of 33 PageID #: 1025




  factual development or to grant a stay and delay the execution of a lawful sentence based solely

  on allegations and expert declarations that rely on unreliable hearsay and cannot be tested by cross-

  examination. See Bedford, 645 F.3d at 376 (“[A] frequent prerequisite to obtaining relief on the

  claim—a hearing in which the trial court hears evidence about the issue—is positively undermined

  by waiting until the eleventh hour and nearly the fifty-ninth minute for bringing the claim.”). Had

  Montgomery believed in the strength of her evidence, she would have brought this claim

  immediately rather than risk litigating under the unfavorable stay standards.

          Montgomery committed a vicious kidnapping and murder more than sixteen years ago—a

  conviction and sentence that courts have repeatedly upheld. The Court should deny her untimely

  petition.

  II.     Montgomery Has Not Shown a Substantial Likelihood of Success on the Merits

          Montgomery’s petition and motion for stay fail on the merits as well because she has failed

  to show a substantial likelihood of success on her claim that she has made a substantial threshold

  showing of incompetency or that her due process rights have been violated.

          A prisoner seeking a stay of execution must show “a significant possibility of success on

  the merits.” Hill, 547 U.S. at 584; see Nelson, 541 U.S. at 649; Barr v. Lee, 140 S. Ct. 2590, 2591

  (2020) (setting aside Eighth Amendment claim because, among other reasons, “plaintiffs have not

  established that they are likely to succeed on the merits”). Indeed, the Supreme Court has

  summarily set aside lower-court orders that “enjoined [an] execution without finding that [the

  prisoner] has a significant possibility of success on the merits.” Dunn v. McNabb, 138 S. Ct. 369,

  369 (2017). “The prospect of irreparable harm is not itself enough.” Lee v. Watson, No. 19-3399,

  2019 WL 6718924, at *1 (7th Cir. Dec. 6, 2019). This Court should deny Montgomery’s motion

  and petition because she cannot show a substantial likelihood that she will succeed on the merits.




                                                   14
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 15 of 33 PageID #: 1026




         A.      Montgomery Has Not Shown a Substantial Likelihood of Success on her Ford
                 Claim

         The Eighth Amendment prohibits executing a prisoner who cannot “‘reach a rational

  understanding of the reason for his execution.’” Madison, 139 S. Ct. at 723 (quoting Panetti, 551

  U.S. at 958); see Ford, 477 U.S. at 409-10. “[T]he issue is whether a prisoner’s concept of reality

  is so impaired that he cannot grasp the execution’s meaning and purpose or the link between his

  crime and its punishment.” Madison, 139 S. Ct. at 723 (cleaned up and quotations omitted).

  Because a prisoner “must have been judged competent to stand trial” “in order to have been

  convicted and sentenced,” the government “may properly presume that [a prisoner] remains sane

  at the time sentence is to be carried out, and may require a substantial threshold showing of insanity

  merely to trigger the hearing process.” Ford, 477 U.S. at 425-26 (Powell, J., concurring); see also

  Panetti, 551 U.S. at 949 (noting that Justice Powell’s concurrence in Ford is controlling on the

  question of procedure). The prisoner bears the burden to rebut the presumption of competence by

  making a substantial threshold showing of incompetence. Only after a prisoner makes this initial

  showing is she entitled to any sort of process to adjudicate her competence: “Once a prisoner

  seeking a stay of execution has made a substantial threshold showing of insanity, the protection

  afforded by procedural due process includes a fair hearing in accord with fundamental fairness.”

  Panetti, 551 U.S. at 949 (quotations omitted). Montgomery’s attempt to make such a showing is

  predicated on two things: (1) Montgomery’s history of mental illness, and (2) declarations from

  Dr. Katherine Porterfield, a clinical psychologist, and Dr. George Woods, a physician specializing

  in neuropsychiatry, among other things—neither of whom has examined Montgomery since 2016.

  [Dkt. 11-12.] Whether considered together or separately, these sources fall far short of establishing

  the substantial showing necessary to make out this last-minute Ford claim.




                                                   15
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 16 of 33 PageID #: 1027




                  1.     Montgomery’s Claimed Mental Illness Does Not Support a Substantial
                         Threshold Showing of Incompetency

           The majority of Montgomery’s petition is dedicated to recounting her prior diagnoses of

  mental illness. That a prisoner has a history of mental illness does not mean she is incompetent to

  be executed. “The mental state requisite for competence to suffer capital punishment neither

  presumes nor requires a person who would be considered ‘normal,’ or even ‘rational,’ in a

  layperson’s understanding of those terms.” Panetti, 551 U.S. at 960. The Ford/Panetti “standard

  focuses on whether a mental disorder has had a particular effect: an inability to rationally

  understand why the state is seeking execution.” Madison, 139 S. Ct. at 728. Montgomery’s prior

  diagnoses are, however, at best only tangentially relevant to that question.

           Montgomery’s descriptions of mental illness bear no resemblance to the facts in cases the

  Supreme Court found the threshold showing requirement met. See Panetti, 551 U.S. at 954-55

  (prisoner believed his execution was part of spiritual warfare between demons and angels and,

  although he claimed to understand the state said it wanted to execute him for his crime, he believed

  that reason was a sham and the state wanted to execute him to stop him from preaching); Ford,

  477 U.S. at 402-03 (prisoner believed members of his family were being held hostage in the prison,

  referred to himself as the pope, believed he could not be executed, and regressed into speaking in

  code).

           Nothing in Montgomery’s petition suggests her mental illnesses have had a similar effect,

  and none of her evidence of mental illness proves, or is even particularly probative of, her claim

  that she does not rationally understand the reason for her execution. See Charles v. Stephens, 612

  Fed.Appx. 214, 221 (5th Cir. 2015) (per curiam) (“[E]ven assuming he has some form of mental

  illness, none of this evidence shows that he does not know about his execution or that he does not

  rationally understand the reason for it.”).



                                                  16
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 17 of 33 PageID #: 1028




         Montgomery claims to suffer from bipolar disorder, depression, PTSD, something called

  “complex PTSD,” epilepsy, 3 and brain damage. [Dkt. 11 at 17-19, 32, 43-44, 48, 60, 62, 66-67.]

  Montgomery was diagnosed with bipolar disorder, PTSD, and depression at the time of her trial.

  Order at 8-9, 11, 23, Montgomery v. United States, 12-cv-8001 (W.D. Mo. Mar. 3, 2017), Dkt.

  212. She also sought to introduce evidence at trial that “her brain had structural and functional

  abnormalities consistent with the diagnosis of pseudocyesis,” a false belief of being pregnant. See

  Montgomery, 635 F.3d at 1082. Nevertheless, Montgomery’s mental illnesses were not so severe

  as to render her incompetent to stand trial. Judge Fenner, who presided over Montgomery’s trial

  and postconviction proceedings, observed that “[a]t pretrial appearances and throughout the trial,

  [Montgomery] appeared engaged in and displayed understanding of the proceedings. As testified

  by all three of her trial defense attorneys and observed by the Court, [Montgomery] passed notes

  to her counsel asking questions and giving suggestions.” Order at 94, Montgomery v. United States,

  12-cv-8001 (W.D. Mo. Mar. 3, 2017), Dkt. 212.

         Dr. Porterfield diagnosed Montgomery with “Complex PTSD” in connection with her

  postconviction proceedings, which Dr. Porterfield opines “is characterized by severe dissociative

  symptoms.” [Dkt. 11-12 at 2.] But Judge Fenner observed that was “a diagnosis not recognized in

  the DSM-IV.” Order at 41, Montgomery v. United States, 12-cv-8001 (W.D. Mo. Mar. 3, 2017),

  Dkt. 212. And in any event, Montgomery made a similar claim of dissociation at her trial, where

  her expert opined that “Montgomery suffered from severe pseudocyesis delusion and that she was

  in a dissociative state when she murdered Stinnett and delivered the baby.” Montgomery, 635 F.3d


         3
          Regarding Montgomery’s claimed diagnosis of epilepsy, the district court presiding over
  her postconviction proceedings observed that “Dr. Nadkarni’s diagnosis of epilepsy stands alone
  against all other diagnoses of [Montgomery], and does not fit into either trial counsel’s theme or
  habeas counsel’s proposed theme.” Order at 43, Montgomery v. United States, 12-cv-8001 (W.D.
  Mo. Mar. 3, 2017), Dkt. 212.


                                                  17
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 18 of 33 PageID #: 1029




  at 1083. The government’s expert effectively rebutted this opinion, explaining that Montgomery

  “was entirely capable of appreciating that she was engaged in a lengthy and elaborate plan

  designed to kill Bobbie Jo Stinnett at a stage of advanced pregnancy, to successfully conduct a

  Cesarean section on her first attempt and to kidnap a healthy infant she could present to the world

  as her own.” Id. at 1085 (cleaned up and quotation omitted).

         In short, none of Montgomery’s years-old recycled evidence established that she suffered

  from a mental illness then that made her incompetent to stand trial. What is largely the same

  evidence cannot possibly overcome the presumption that she “remains sane” now “at the time

  sentence is to be carried out.” Ford, 477 U.S. at 425-26 (Powell, J., concurring).

                 2.      The Declarations from Doctors Porterfield and Woods Cannot Support
                         a Substantial Threshold Showing of Incompetency

         Montgomery also relies upon declarations from Doctors Porterfield and Woods, who both

  opine she is incompetent. These declarations do not meet professional standards for reliability, are

  contradicted by Montgomery’s mental health records, rely on undisclosed hearsay statements from

  Montgomery’s attorneys, and are wholly conclusory. The Court should accord them no weight.

         First, the opinions do not comport with the applicable professional standards for assessing

  competency. Dr. Porterfield based her opinion on information obtained from Montgomery’s

  attorneys, her prior evaluations of Montgomery in 2016, review of records and witness interviews,

  and her knowledge and experience. [Dkt. 11-12 at 2.] Dr. Woods based his opinion on interviews

  with Montgomery in 2013 and 2016, review of records including up-to-date BOP mental health

  records, review of her medication, and reports from Montgomery’s attorneys. [Dtk. 11-12 at 34-

  35.] Although they purport to opine on Montgomery’s current competency, neither doctor has had

  any direct interaction or communication with Montgomery since 2016. See Charles, 612 Fed.




                                                  18
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 19 of 33 PageID #: 1030




  Appx. at 220-21 (holding prisoner’s reliance on the same mental health evidence he relied on in

  prior proceedings was insufficient to show incompetence to be executed).

         Forensic psychologist Dr. Christina Pietz 4 has explained in detail why the information that

  Doctors Porterfield and Woods relied upon affords an insufficient basis for offering an opinion on

  competency:

         16. Although it is appropriate and consistent with the specialty guidelines for
             forensic psychology for an evaluator to discuss with attorneys their concerns
             regarding their client’s competency, no professional evaluating competency
             should rely solely on that information and historical clinical evaluations in
             making a determination as to current competency. Likewise, although historical
             information is important, competency (or incompetency) is a present-tense
             issue. Consequently, when assessing a person’s competency, it is imperative
             that the clinician obtain sufficient facts or data related to the person’s current
             functioning and current competency-related issues. Based on what has been
             provided in the Petition for Writ of Habeas Corpus filed January 8, 2021, and
             Amended Petition for Writ of Habeas Corpus filed January 9, 2021
             (collectively, the “Petition”), and attached declarations from Dr. Porterfield and
             Dr. Woods, any opinions as to current competency do not appear to have been
             based on sufficient, current facts or data to conform to any known professional
             standards for evaluating competency.
         17. Regarding Dr. Porterfield’s statements as relayed in the Petition, while Dr.
             Porterfield’s statements are based upon examinations that were conceivably
             relevant to mitigating issues at trial, as reflected in her declaration attached to
             the Petition and prior declarations, Dr. Porterfield’s opinions do not conform to
             or reliably apply generally accepted psychological principles or methods to
             answer any questions regarding Mrs. Montgomery’s current competency to be
             executed, as delineated in Ford v. Wainwright.



         4
            Anticipating that Montgomery would file a Ford claim in a timely manner, the
  Government retained Dr. Pietz in late November 2020. Because Montgomery had not filed a claim
  regarding her competency and because there was no medically indicated reason to examine her
  beyond the care she was currently receiving, the Government could not compel an examination of
  Montgomery by Dr. Pietz. Despite Montgomery’s extreme delay in filing her claim, Dr. Pietz was
  able to provide a declaration for this Court explaining what she could determine through reviewing
  Montgomery’s medical records and social phone calls, her experiences with conducting
  competency examinations during the pandemic, and her opinions regarding the opinions of
  Doctors Porterfield and Woods included in Montgomery’s petition.


                                                   19
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 20 of 33 PageID #: 1031




         18. Similarly, regarding Dr. Woods’s statements as relayed in the Petition, Dr.
             Woods’s statements, as reflected in his declaration attached to the Petition and
             prior declarations, do not appear to conform to or reliably apply any generally
             accepted principles or methods to answer any questions regarding Mrs.
             Montgomery’s current competency to be executed, as delineated in Ford v.
             Wainwright. The Petition, including Dr. Woods’s declaration, does not suggest
             or demonstrate Dr. Woods bases his opinion on sufficient facts or data related
             to Mrs. Montgomery’s current functioning and current competency-related
             issues, particularly in light of the detailed records from providers at FMC
             Carswell familiar with Mrs. Montgomery’s clinical presentation.
  [Dkt. 13-3 at 4-5, Dr. Pietz Decl. ¶¶ 16-18.] The failure of Montgomery’s proffered experts to

  reliably apply such generally accepted principles and methods is sufficient grounds to disregard

  their opinions entirely. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993).

         Second, recent medical records from Montgomery’s BOP mental health providers directly

  contradict the doctors’ opinions. Dr. Porterfield does not claim to have reviewed such records.

  Although Dr. Woods claims to have reviewed “up-to-date BOP mental health records,” [Dkt. 11-

  12 at 34], he fails to address them or explain how his opinion accounts for them. As discussed in

  more detail below, these reports contain information—from mental health providers currently

  treating Montgomery—that directly contradicts Dr. Woods’s opinion.

         Third, the doctors’ opinions rely entirely or primarily on Montgomery’s attorneys for

  information about her current mental status. This is double hearsay of the most unreliable form:

  statements made by a condemned prisoner with a history of exceptional deception funneled

  through her own attorneys. Because the opinions are based upon such facially unreliable

  information, they cannot support a substantial threshold showing of incompetency. See, e.g.,

  Dallas & Mavis Forwarding Co., Inc. v. Stegal, 659 F.2d 721, 722 (6th Cir. 1981) (holding that

  the district court properly excluded expert testimony “because it was based on no physical

  evidence (none existed) and was derived primarily from the story of a biased eyewitness. This is

  the sort of hearsay testimony whose admission [Rule 703] was meant to foreclose.”); In re Agent


                                                 20
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 21 of 33 PageID #: 1032




  Orange Prod. Liab. Litig., 611 F. Supp. 1223, 1245 (E.D.N.Y. 1985) (Weinstein, J.) (“Rule 703

  permits experts to rely upon hearsay. . . . Nevertheless, the court may not abdicate its independent

  responsibility to decide if the bases meet minimum standards of reliability as a condition of

  admissibility.”).

         Montgomery’s history of manipulation and deception is well-established. After undergoing

  a sterilization procedure in 1990, Montgomery falsely claimed to have had four more pregnancies.

  Montgomery, 635 F.3d at 1081. She made the fourth claim while involved in a custody dispute

  with her first husband. Id. After her first husband and his wife told Montgomery they planned to

  “expose her deception and use it against her in the custody proceedings,” “Montgomery said that

  she would prove them wrong.” Id.

         Montgomery knew that Bobbie Jo Stinnett was pregnant. Id. at 1079. Montgomery used an

  alias to contact Stinnett online and feign interest in purchasing a puppy. Id. She then drove to

  Stinnett’s home, with a kitchen knife and cord in her jacket pocket, where she strangled Stinnett

  and cut her baby out of her abdomen. Id. at 1079-80. After the murder, Montgomery drove away,

  cleaned up the baby, and put the baby in a car seat she had stored in her trunk. Id. at 1080. She told

  her husband “that she had gone into labor while Christmas shopping and that she had given birth

  at a women’s clinic in Topeka.” Id. She and her husband announced the birth of “their daughter”

  to friends and family. Id. She subsequently told officers that she had given birth in her kitchen at

  home and “disposed of the placenta in a nearby creek.” Id. Prior to trial, Montgomery malingered

  that she actually believed she was pregnant, but the jury rejected her defense of pseudocyesis. Id.

  at 1085-86.

         Moreover, Montgomery’s counsel in this case have previously been “admonished” “for

  their improper and unprofessional conduct” in prior proceedings where they represented




                                                   21
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 22 of 33 PageID #: 1033




  Montgomery. Order at 127-28, Montgomery v. United States, 12-cv-8001 (W.D. Mo. Mar. 3,

  2017), Dkt. 212. In Montgomery’s § 2255 proceedings, Judge Fenner pointed to “the inappropriate

  and false description of trial counsel’s performance during voir dire,” “the false accusation that

  [one of the government’s experts] committed perjury,” “the twisted interpretation of the record to

  accuse trial counsel of discrimination,” and “the accusation that [two experts] presented false

  testimony without any support for that claim.” Id. at 122-23. Judge Fenner also pointed to an

  allegation that two federal public defenders perpetrated fraud when “[t]here was no evidence of

  fraud,” and observed that “[f]or Movant’s habeas counsel to maintain such a personal and

  professionally damning allegation of fraud against [other attorneys], given the totality of the record

  herein, is disturbing to the Court.” Id. at 124-26. Judge Fenner further explained that habeas

  counsel’s claim that the United States Attorney “acted unethically . . . is offensive and an abuse of

  process” and also admonished habeas counsel for attempting to “raise the specter of gender

  discrimination on the part of this Court” when “[n]othing supports the allegation raising gender

  bias in any decision made.” Id. at 126-27.

         Judge Fenner concluded that “[h]abeas counsel in the instances cited acted with disregard

  for the personal and professional reputation of individuals involved in the handling of this case.”

  Id. at 127. “The Court understands that the stakes are high and counsel has vigorously and

  passionately represented Movant, but that is no excuse to ignore professional decorum and conduct

  one’s self without regard for anything other than one’s cause.” Id. at 127-28 (emphasis added).

  The win-at-all-costs tactics Montgomery’s counsel employed in her § 2255 proceedings

  undermine the reliability of whatever representations they made to Doctors Porterfield and Woods.




                                                   22
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 23 of 33 PageID #: 1034




         Last November, Judge McFadden of the District of Columbia observed the following in an

  order denying Montgomery’s motion for recusal and transferring her lawsuit challenging her

  conditions of confinement:

         Further factfinding may also be necessary to properly resolve Montgomery’s
         claims. Montgomery’s complaint and motion for a preliminary injunction rely
         heavily on a declaration filled with hearsay statements from Montgomery—a
         condemned prisoner with a history of dishonesty—through an attorney who has
         been admonished by another federal court for unprofessional conduct. See, e.g.,
         Decl. of Kelley J. Henry, Pl.’s Mot. Ex. 11, ECF No. 12-12; see also United States
         v. Montgomery, 635 F.3d 1074, 1081 (8th Cir. 2011) (tracing Montgomery’s
         repeated and false claims of pregnancy); Montgomery v. United States, No. 4:12-
         cv-08001-GAF, slip op. at 122–28 (W.D. Mo. Mar. 3, 2017) (admonishing Henry
         and others for “their improper and unprofessional conduct” during Montgomery’s
         habeas corpus proceedings). Indeed, this declaration forms the major pillar for her
         conditions-of-confinement allegations. See, e.g., Pl.’s Mem. at 23–24. The Court is
         dubious that such a declaration could justify the relief Montgomery seeks. The
         testimony of FMC Carswell officials, or Montgomery herself, might be needed to
         develop the record.

  Montgomery v. Barr, No. 20-cv-3214, 2020 WL 6939808, at *7 (D.D.C. Nov. 25, 2020).

         Given Montgomery’s history of dishonesty, the Court should disregard these opinions

  based on hearsay from Montgomery’s attorneys. There is no credible evidence Montgomery made

  the statements the doctors relied on, and there are many reasons to question that she did. 5

         Fourth, the opinions are conclusory and offer no insight into Montgomery’s ability to

  understand the reasons for her execution. They opine that, based on years-old clinical evaluations,

  Montgomery is mentally ill, and recite that Montgomery’s lawyers have said she is exhibiting

  symptoms of mental illness. But a prisoner can be mentally ill and even exhibit symptoms of

  mental illness, yet still understand the reason for her execution. And although both experts describe


         5
            Montgomery’s use of attorney-client communications also effectively deprives
  Respondents of the ability to rebut the bases for the opinions. Montgomery and her attorneys know
  that her attorney-client calls are not monitored. Although Montgomery’s affirmative use of
  privileged discussions most likely waives privilege, the delayed filing of her petition means such
  waiver does not matter, because there is no time for discovery.


                                                   23
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 24 of 33 PageID #: 1035




  Montgomery’s “reported symptoms,” including, for example, “auditory hallucinations,”

  “nightmares,” and “gaps in consciousness,” [Dkt. 11-12 at 3-4, 39], the opinions are wholly bereft

  of any information about what Montgomery has said or believes regarding her understanding of

  why she is being executed. As the Supreme Court recently explained, mental illness and its

  symptoms are plainly relevant to applying the Ford/Panetti standard and thus “neurologists,

  psychologists, and other experts can contribute to the court’s understanding of [the] issues.”

  Madison, 139 S. Ct. at 738. But ultimately what matters is the “consequence” of those symptoms—

  “to wit, the prisoner’s ability to rationally understand his punishment.” Id. Without providing a

  legitimate basis or rationale for their conclusions, Montgomery’s experts’ recitation of the legal

  standard cannot carry her burden to make a substantial showing here.

         Particularly when a Ford claim is asserted on the eve of execution, a court should carefully

  scrutinize a proffered expert opinion to ensure it is sufficiently reliable to support the conclusion

  it draws. To do otherwise would create a perverse incentive that encourages prisoners with

  meritless Ford claims, and an accommodating “expert,” to delay their claims in hopes of obtaining

  a stay before anyone detects the opinion’s lack of merit. That is exactly what Montgomery has

  done here.

         For all these reasons, the opinions from Doctors Porterfield and Woods are unreliable, and

  do not suffice to make the required substantial threshold showing.

                 3.      Montgomery’s Recent Conversations and Interactions with Mental
                         Health Professionals Demonstrate Her Mental Competency and Refute
                         Her Declarations

         In marked contrast with Montgomery’s unsupported expert declarations, her recent

  medical records do not suggest that she is presently suffering from any symptoms of mental illness

  that would impair her ability to comprehend her legal situation or interact with her attorneys. [Dkt.

  13-3 at 3, Dr. Pietz Decl. ¶ 12.] Rather, Montgomery “understands her current legal situation, legal


                                                   24
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 25 of 33 PageID #: 1036




  options, that she is going be executed, and that execution means death.” [Id.] Montgomery can

  provide a rational, accurate description of the status of her postconviction legal proceedings. [Id.

  ¶ 13.] She presents no evidence of symptoms of psychosis, i.e., delusions and/or hallucinations.

  [Id. ¶ 14.] As of January 7, her thought processes remain logical and organized. [Id.] Montgomery

  appropriately applies legal concepts to her current situation, including clemency, appeals, and

  remaining legal claims, in detail. [Id. ¶ 15.] Montgomery can cite and appropriately apply legal

  concepts to her specific situation which display a level of comprehension inconsistent with merely

  reciting legal concepts told to her by other persons, including her attorneys. [Id.]

         Montgomery’s medical records 6 reflect her understanding of her legal situation and

  impending execution. [See generally Dkt. 13-4, Dr. Wheat Decl.] On January 7, 2021,

  Montgomery “expressed guilt related to her crime and the impact her sentence is having on those

  who care about her.” [Dkt. 13-5 at 1.] Similarly, she has recently expressed worry “about how

  those who survive her will be affected by her execution if it takes place.” [Id. at 2.] On January 5,

  “[s]he described herself as both sad and worried but stated she is ‘at peace’ if she is executed. She

  initiated conversation about how she was preparing for her potential execution to include the last

  meal she chose and who will be at her execution to support her.” [Id. at 2.] See also [Dkt. 13-6 at

  14-15 (Tr. 8:9-10:21 (Jan. 2, 2021)).] Montgomery “also stated she is using what she perceives as

  her remaining days to stay in contact with her legal team and call each of her children.” [Dkt. 13-

  5 at 3.] Montgomery also “identified one peer with whom she would like to speak as they had


         6
            Because the medical and psychology records are voluminous and largely consist of
  impertinent information, the Government filed only a Rule 1006 Summary of the medical
  records. [Dkt. 13-5.] Historical medical and psychology records have been provided to
  Montgomery, and updated records have been provided on a rolling basis, nearly every business
  day since November 20, 2020. See Fed. R. Evid. 1006. If the Court prefers, the Government will
  file the complete medical and psychology records for October 16, 2020, through the time
  retrieved on January 9, 2021.


                                                   25
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 26 of 33 PageID #: 1037




  established a close friendship while housed together” and “she felt this opportunity would provide

  her with closure and peace leading up to her scheduled execution.” [Id. at 4.] On December 16,

  2020, Montgomery “attributed her sadness to recently signing papers related to cremation, ongoing

  concerns about her daughter’s physical health, and her scheduled execution.” [Id. at 5.] See also

  [Dkt. 13-6 at 10-11 (Tr. 2:20-3:25 (Dec. 11, 2020))] (noting in conversation with her daughter that

  the government will pay for cremation at a funeral home in Terre Haute and Montgomery believes

  “I think they should pay for it. I mean they’re the ones doing it, they should pay for it.”); Ferguson

  v. Sec’y, Fla. Dept. of Corr., 716 F.3d 1315, 1341 (11th Cir. 2013) (considering a prisoner’s

  understanding of the disposition of his remains as evidence supporting competency).

         Montgomery’s medical records also reflect that she displays appropriate emotion when

  reacting to positive and negative developments in her legal cases. See, e.g., [Dkt. 13-5 at 5]

  (reporting feeling “great” and smiling after a district court vacated her execution date); [id. at 4]

  (displaying flat affect and dysphoric mood after panel of court of appeals summarily reversed

  district court). And though perhaps unadvisable, on December 6, 2020, Montgomery “laughed and

  joked about a ‘party’ she [wa]s planning for herself [on December 8, 2020, her original execution

  date] and she stated she plan[ned] to eat extra commissary food on that day.” [Id. at 5.] As

  Montgomery summarized for her daughter, she “was just like, we’ll just celebrate it because it

  didn’t happen.” [Dkt. 13-6 at 10 (Tr. 15:12-24 (Dec. 2, 2020)).]

         Moreover, Montgomery’s recent telephone calls with her family 7 further reveal that she

  fully understands the reasons for her upcoming execution. She understands quite well that she has


         7
          Because the telephone call transcripts are voluminous and largely consist of impertinent
  and/or embarrassing information, the Government filed only a Rule 1006 Summary of the
  telephone call transcripts. [Dkt. 13-6.] On January 10, 2021, the Government provided the full,
  unredacted call transcripts to counsel for Montgomery. See Fed. R. Evid. 1006. If the Court prefers,
  the Government will file the complete transcripts under seal.


                                                   26
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 27 of 33 PageID #: 1038




  a criminal “sentence” for “[o]ne big” charge, [Id. at 2 (Tr. 9:24 - 11:6 (Aug. 13, 2020))], and is

  subject to “the death penalty.” [Id. at 1 (Tr. 20:19 – 21:6 (Aug. 6, 2020)).] She recalls the date of

  her crime: “she stated that [December 16] is ‘always hard’ because it is the anniversary of her

  crime.” [Dkt. 13-5 at 5.] Two days before December 16, she recounted that “it’ll be 16 years this

  week,” since her crime. [Dkt. 13-6 at 12 (Tr. 10:24-11:4 (Dec. 14, 2020)).] And on December 17,

  she explained that “today makes me 16 years of being locked up. . . . So, you know that yesterday

  was like[.]” [Id. at 13-14 (Tr. 15:8-22 (Dec. 17, 2020))] (referencing the anniversary of her crime

  and the anniversary of being caught one day after her crime).

         Montgomery also has revealing interests. In August, she noted that she was interested in a

  book about John Wilkes Booth “on a personal level” because Mary Surratt, who owned the

  boarding house where Booth was staying at, was hanged and became the first woman to receive

  the death penalty from the federal government. [Id. at 6-7 (Tr. 5:13 – 7:17 (Sept. 1, 2020)).] Also

  of note, Montgomery has elsewhere shown that she appreciates the connection between crime and

  punishment when discussing her ex-husband’s recent criminal trouble: “And they got all kinds of

  evidence against him, so he’s going down for a long time.” [Id. at 8-9 (Tr. 9:17-10:5 (Nov. 10,

  2020)).] As for the consequences of her own crime, Montgomery’s recent conversations do not

  suggest that she suffers from any current lack of understanding about why she faces those changes.

  Rather, she has expressed hope that President “Trump will grant me clemency or a reprieve.” [Id.

  at 15-16 (Tr. 12:22-14:1 (Jan. 2, 2021)).] In the alternative, she has placed her hopes in the

  President-elect, because she believes “he’ll abolish the death penalty.” [Id. at 1 (Tr. 20:19 – 21:6

  (Aug. 6, 2020))]. See also id. at 5-6 (Tr. 5:13–7:17 (Aug. 27, 2020)).] She has therefore discussed

  with her sister why she is counting the days until January 20, rather than January 12. [Id. at 12-13

  (Tr. 15:18-16:19 (Dec. 14, 2020)).]




                                                   27
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 28 of 33 PageID #: 1039




         Montgomery’s recent medical evaluations and her social correspondence refute any

  suggestion of the level of mental deficiency required by Ford.

         B.      Montgomery Has Not Shown a Substantial Likelihood of Success on Her Due
                 Process Claim

         Because Montgomery fails to make a substantial threshold showing of incompetence, she

  cannot show a likelihood of success on her due process claim. In arguing otherwise, Montgomery

  misapprehends the applicable due process standard by relying upon Justice Marshall’s plurality

  opinion in Ford. [Dkt. 11 at 12-13, 84.] As the Supreme Court subsequently held in Panetti, the

  controlling opinion in Ford on the issue of procedure is Justice Powell’s concurrence, not Justice

  Marshall’s plurality opinion. See Panetti, 551 U.S. at 949 (citing Marks v. United States, 430 U.S

  188, 193 (1977)). Justice Powell explained that he “would not require the kind of full-scale ‘sanity

  trial’ that Justice MARSHALL appears to find necessary.” Ford, 477 U.S. at 425 (Powell, J.,

  concurring). “Due process is a flexible concept, requiring only such procedural protections as the

  particular situation demands.” Id. (quotation omitted). As discussed above, under that standard,

  the government may presume that Montgomery is competent, and need provide no process until

  she makes a substantial threshold showing otherwise. Ford, 477 U.S. at 425-26 (Powell, J.,

  concurring); see also Panetti, 551 U.S. at 949.

         In any event, Montgomery’s due process claim fails on its own terms. Under the controlling

  standard, “[o]nce a prisoner seeking a stay of execution has made ‘a substantial threshold showing

  of insanity,’ the protection afforded by procedural due process includes a ‘fair hearing’ in accord

  with fundamental fairness.” Id. Montgomery’s claim is based on her allegation that “[a]ppointed

  counsel and their experts [we]re unable to evaluate [Mrs.] Montgomery face-to-face—without

  risking their lives.” [Dkt. 11 at 85.] But that allegation fails to show any lack of fundamental

  fairness in the procedures available for Montgomery to pursue her Ford claim.



                                                    28
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 29 of 33 PageID #: 1040




          First, Montgomery fails to explain why fundamental fairness would require in-person

  evaluation. Montgomery offers no reasons why her attorneys need to evaluate her in-person. 8 As

  for Doctors Porterfield and Woods, both assert that in-person meetings would be helpful for

  conducting an evaluation, but they do not claim such meetings are necessary. [Dkt. 11-12 at 4-5,

  41-42.] To the contrary, they claim to have been able to determine her competency to a reasonable

  degree of psychiatric and psychological certainty without any sort of recent direct interaction with

  Montgomery whatsoever. [Dkt. 11-12 at 4, 41.]

          And, in any event, Montgomery fails to adequately account for Doctors Porterfield’s and

  Woods’s ability to examine her remotely via video conference. Dr. Pietz explains that competency

  evaluations can and are being conducted remotely via videoconference, consistent with

  professional standards. [Dkt. 13-3 at 3-4, Dr. Pietz Decl. ¶ 9.] Doctors Porterfield and Woods state

  that in-person evaluations would be ideal, but neither assert that it would violate professional

  standards to conduct an evaluation over videoconference. [Dkt. 11-12 at 4-5, 41-42.] Left almost

  entirely explained is why Doctors Porterfield and Woods chose to rely on hearsay—manifestly the

  least reliable way to conduct an evaluation—rather than interact directly with Montgomery via

  videoconference, the next-best option to an in-person meeting. Dr. Porterfield merely speculates

  that “a remote evaluation of Mrs. Montgomery risks triggering her and leaving her in a

  compromised state that this evaluator would be unable to detect and properly address.” [Dkt. 11-

  12 at 5.]

          Second, even assuming that due process would require the availability of some in-person

  evaluation, Montgomery’s allegations fail to show any unavailability. Doctors Porterfield and


          8
          Nor does she explain why traveling would present any unusual risk to her attorneys, who
  have apparently already contracted the virus and recovered from it—and thus presumably enjoy
  some level of immunity. [Dkt. 11 at 85 n.197.]


                                                  29
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 30 of 33 PageID #: 1041




  Woods claim that they were unwilling to travel to meet with Montgomery in person due to COVID.

  [Dkt. 11-12 at 3, 34.] Dr. Woods claims he cannot travel due to health conditions. [Dkt. 11-12 at

  34.] Dr. Porterfield states no reason aside from unspecified “travel restrictions.” [Dkt. 11-12 at 3.]

  Even if both doctors’ decisions are reasonable, however, Montgomery does not claim to have

  undertaken any efforts to retain other professionals who would be willing to evaluate her in-person,

  including professionals residing in the Fort Worth area who would not need to travel to do so.

  Under proceedings available to her, Montgomery could have sought funding to retain additional

  experts pursuant to 18 U.S.C. § 3599(f). But to the Government’s knowledge she did not. There

  is no apparent reason she could not have engaged other professionals—either local to the Fort

  Worth area or willing to travel there—to evaluate her. As Dr. Pietz explains, it is unnecessary for

  a forensic psychologist to have previous experience with an individual in order to evaluate her

  competency. [Dkt. 13-3 at 3-4, Dr. Pietz Decl. ¶ 11]

         In light of those available procedures, there no basis to conclude that anything prohibited

  or inhibited Montgomery from having experts evaluate her to support her Ford claim. In the last

  six months, her attorneys never contacted the staff at FMC Carswell about requesting an expert

  evaluation, either in person or through videoconferencing. [Dkt. 13-1 at 2, Cottrell Decl. ¶ 4.]

  Montgomery asserts without support that “[t]he federal prison[s] are unable to protect visitors to

  inmates.” [Dkt. 11 at 87.] But she ignores all the precautions FMC Carswell has undertaken to

  protect visitors and inmates. 9 She also ignores that numerous other mental health professionals are

  willing to conduct competency evaluations on-site in federal prisons despite the COVID-19

  pandemic, and that such professionals can mitigate any risk by taking appropriate precautions,




         9
             https://www.bop.gov/locations/institutions/crw/crw_tvp.pdf.


                                                   30
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 31 of 33 PageID #: 1042




  including by donning appropriate personal protective equipment. [Dkt. 13-3 at 3, Dr. Pietz Decl.

  ¶ 10].

           Third, Montgomery discusses at length the status of COVID infections at Terre Haute FCC,

  as if that information were relevant to the risk involved in meeting with her in-person. [Dkt. 11 at

  86-87.] But Montgomery has been incarcerated at FMC Carswell, not FCC Terre Haute, so the

  infections at Terre Haute are irrelevant. See Winter Decl. ¶¶ 4, 6, Montgomery v. Barr, No. 20-cv-

  3214 (D.D.C. Nov. 20, 2020), Dkt. 23-3 (explaining that Montgomery was housed at FMC

  Carswell and describing the BOP’s options for transportation involved transporting her to Terre

  Haute one to two days prior to her execution). [See also Dkt. 13-8, R. Winter. Decl.]

           In the end, Montgomery’s due process claim boils down to a complaint that two particular

  individuals, who have served as experts for Montgomery before and at least one of whom has

  provided multiple affidavits with conveniently tailored opinions throughout Montgomery’s recent

  flurry of litigation, were unwilling to voluntarily travel to meet with her. She neither explains how

  this is the Government’s fault nor points to any authority suggesting that a prisoner’s due process

  rights are violated in such circumstances. This Court should reject her claim.




                                                   31
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 32 of 33 PageID #: 1043




                                          CONCLUSION

         For the reasons stated above, this Court should deny Montgomery’s motion for a stay of

  execution [Dkt. 12], and deny her petition for habeas corpus [Dkt. 11].



                                                   Respectfully submitted,

                                                   JOHN CHILDRESS
                                                   Acting United States Attorney

                                               By: /s/Brian P. Casey
                                                    BRIAN P. CASEY
                                                    Special Assistant United States Attorney

                                                   Charles Evans Whittaker Courthouse
                                                   400 East 9th Street, Fifth Floor
                                                   Kansas City, Missouri 64106
                                                   Telephone: (816) 426-3122
                                                   Fax: (816) 426-3126
                                                   Brian.Casey@usdoj.gov

                                                   Attorneys for Respondents




                                                 32
Case 2:21-cv-00020-JPH-DLP Document 14 Filed 01/10/21 Page 33 of 33 PageID #: 1044




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 10, 2021, the foregoing was filed electronically through

  ECF/CM. On this same date, a copy of the foregoing was served electronically to all counsel of

  record through the Court’s ECF/CM system.



                                                      s/ Brian P. Casey
                                                      Brian P. Casey
                                                      Special Assistant United States Attorney




                                                 33
